DETAILED ACTION

This Office Action is in response to Applicant's response to restriction filed on 01 October 2020. Currently, claims 1-16 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Eligible Subject Matter

Applicant’s claims are eligible subject matter because the abstract idea is integrated into practical application by the use of machine learning to select the optimal clusters and perform clustering on the groups.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 8-10, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nadella et al. (US 2018/0101814 A1) (hereinafter Nadella) in view of Ethington et al. (US 2019/0156298 A1) (hereinafter Ethington).

Claims 1 and 9:
	Nadella, as shown, discloses the following limitations of claims 1 and 9:
A computer-implemented method (and corresponding system – see para [0012], showing equivalent computer functionality) comprising: receiving, by a data preparation module, historical lead time data from a database (see para [0004], "a dynamic supply chain management system comprises a historical causality database comprising historical data related to external factors that affected a supply chain; a historical order information database comprising historical data related to order information in the supply chain; a current causality database comprising current or predicted data related to external factors 
augmenting, by the data preparation module, the historical lead time data with one or more features (see para [0032], "the compiled historical data is decomposed to identify causality factors. These are factors, whether internal or external, that influenced past orders and can be associated with some form or amount of variability such that the factors can be applied to similar current or future orders.");
Nadella, however, does not specifically disclose separating, by the data preparation module, the historical lead time data into one or more groups based on a time density of data points comprising the historical lead time data.  In analogous art, Ethington discloses the following limitations:
separating, by the data preparation module, the historical lead time data into one or more groups based on a time density of data points comprising the historical lead time data (see para [0024], "Ward's method of agglomerative clustering may be used. Systems may be grouped together by the mathematical distance between selected repair data parameters." where density and linearity are well known mathematical distances that can be applied)
selecting, by a machine learning clustering module, an optimal number of clusters for each of the one or more groups (see para [0023], "automatically categorizing the systems into clusters using an unsupervised machine learning method. That is, a cluster analysis may be performed on the repair data parameters of the historical dataset. Any appropriate clustering analysis may be performed and/or any effective clustering algorithm may be used. A set of clusters may be selected from the results of the clustering analysis before proceeding with the next step."); and
performing, by the machine learning clustering module, clustering on each of the one or more groups to provide a plurality of clusters (see para [0046]-[0048], "Clustering module 112 is configured to divide the set of aircraft of historical dataset 124A into multiple subsets, or clusters. As shown in FIG. 3, cluster assignments 138 are added to working dataset 124, and each aircraft identifier 126 is associated with a cluster. Module 112 may utilize any suitable form of unsupervised machine learning, applied to the repair parameters of historical dataset 124A to perform the clustering. That is, the module may perform a cluster analysis using a technique such as hierarchical, centroid-based, or distribution-based clustering. For example, the clustering module may use Ward's method of agglomerative clustering. The aircraft may be divided into a plurality of clusters (e.g., 
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Ethington with Nadella because using the machine learning techniques for an expensive context of repairing aircrafts by considering repair parts and ordering time and maintaining inventory is a specific context that could be applied to supply chain in general to improve the accuracy of forecasting tools (see Ethington, para [0002]-[0003]).
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for machine learning based repair forecasting as taught by Ethington in the dynamic supply chain management system of Nadella, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
Claims 2 and 10:
	Further, Nadella discloses the following limitations:
wherein the one or more features relate to seasonality (claim 13, "wherein the order information and the order relate to at least one of a day on which an order is placed, a season in which an order is placed, a month in which the order is placed, an order quantity, a product category, a distribution center, a destination, a vendor, a or production rate capability." where this data is applied in the historical data analysis and thus would be obvious to one of ordinary skill in the art to be considered a feature)
Nadella does not specifically disclose linearity.  In analogous art, Ethington discloses the following limitations:
wherein the one or more features relate to linearity (see para [0030], showing vector machine learning where vectors represent linearity)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for machine learning based repair forecasting as taught by Ethington in the dynamic supply chain management system of Nadella, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5 and 13:
Nadella does not specifically disclose wherein the number of groups is three.  In analogous art, Ethington discloses the following limitations:
wherein the number of groups is three (see para [0046]  and Fig 3, showings S1 to Sn for the groups where it would be obvious to one of ordinary skill in the art that this can be 3.  Moreover, examiner notes that the specific number of groups is considered non-functional descriptive language and not given patentable weight. See MPEP 2111.05: "To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup. See In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969). A functional relationship can also be found where the product performs some function with respect to the printed matter to which it is associated. For instance, where a hatband places a string of numbers in a certain physical relationship to each other such that a claimed algorithm is satisfied due to the physical structure of the hatband, the hatband performs a function with respect to the string of numbers. See Gulack, 703 F.2d at 1386-87, 217 USPQ at 405.")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for machine learning based repair forecasting as taught by Ethington in the dynamic supply chain management system of Nadella, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

Claims 8 and 16:
Nadella does not specifically disclose pruning, by the machine learning clustering module, each cluster.  In analogous art, Ethington discloses the following limitations:
pruning, by the machine learning clustering module, each cluster (see para [0083], "reducing dimensionality of the predictor variables. Dimensionality reduction reduces the number of random variables considered, and may improve processing times and training performance in step 318. Any effective methods may be used, including but not limited to feature selection and principal component analysis.");  
dividing, by the machine learning clustering module, each cluster into a plurality of subclusters (see para [0046], "Clustering module 112 is configured to divide the set of aircraft of historical dataset 124A into multiple subsets, or clusters.” and see para [0084] and Fig 6, showing clustering after the pruning in step 316).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for machine learning based repair forecasting as taught by Ethington in the dynamic supply chain management system of Nadella, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nadella and Ethington, as applied above, and further in view of Chan et al. (2014/0122179 A1) (hereinafter Chan)

Claims 3 and 11:
Nadella and Ethington do not specifically disclose wherein the features are seasonality, upward linearity, flat linearity, and downward linearity.  In analogous art, Chan discloses the following limitations:
wherein the features are seasonality, upward linearity, flat linearity, and downward linearity (see Fig 4 and 5B and see para [0045]-[0047], "The seasonal pattern associated with a product is a major factor in the accuracy of product long range forecasts, contributing up to 50% of the total forecast accuracy. The DCM seasonal profiling module 212, also referred to as Intelligent Profile Clustering module, or IPC module, is used to group similar items together and generate seasonal factors (patterns). The seasonal factors created by the IPC module are thereafter used in the DCM Automated Replenishment (AR) module 215 to generate product long range sales and order forecasts. The IPC module uses up to four years of actual sales history as input for seasonal factor calculations. However, this sales history may contain year-over-year trend contribution on top of the seasonal patterns. As the former IPC module does not include any de-trending logic to filter out the year-over-year trending effect, the seasonal factors created by this IPC module have the trending factor included. Leaving the year-
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Chan with Nadella and Ethington because having such type of features can enable more effective generating of the forecasts (see Chan, para [0009]-[0012]).  
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for determining long range demand forecasts for products as taught by Chan in the Nadella and Ethington combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Nadella and Ethington, as applied above, and further in view of Brousseau et al. (2019/0095842 A1) (hereinafter Brousseau)

Claims 4 and 12:
Nadella and Ethington do not specifically disclose wherein clustering comprises projection of a higher dimensionality dataset onto a two-dimensional space.  In analogous art, Brousseau discloses the following limitations:
wherein clustering comprises projection of a higher dimensionality dataset onto a two-dimensional space (see para [0054], " (4) Dimensionality reduction, clustering and regression algorithms to enable visualization of the multidimensional space in 2-Dimensional (2D) and 3-Dimensional (3D) space. High dimensional data is difficult to visualize directly in native form, although 2D and 3D are relatively easy for people to interpret. To make sense of multidimensional data, the dimensionality must be reduced in some way to fit in 2D or 3D space for presentation to and interpretation by people. This reduction must retain the essential differences of the high dimension information in a material way that is representable in 2D or 3D space, such that the 2D or 3D space presents the information but visually represents more than two or three dimensions of the data. Various algorithms that can be used for this function, including but not limited to K-Nearest Neighbors, K-Means, Minkowski weighted k-means, t-SNE, Principal Component Analysis, etc.")
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Brousseau with Nadella and Ethington because using specific clustering techniques can enable solutions to even more complicated problems (see Brousseau, para [0003]-[0004]).    
.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nadella and Ethington, as applied above, and further in view of Shami et al. (US 2015/0066552 A1) (hereinafter Shami).

Claims 6 and 15:
Nadella and Ethington do not specifically disclose receiving, by an analytics module, from a user via a user interface, tolerance criteria for separation of the historical lead time data into a plurality of tolerance zones.  In analogous art, Shami discloses the following limitations:
receiving, by an analytics module, from a user via a user interface, tolerance criteria for separation of the historical lead time data into a plurality of tolerance zones (see para [0093], showing customer can select benchmarks);
separating, by the analytics module, the historical lead time data into the plurality of tolerance zones (see Fig 9 and para [0092], "FIG. 9 is a second example user interface 900, illustrating the ability of the supplier review module 126 to provide 
separating, by the analytics module, the plurality of clusters in accordance with a tolerance zone of each group (see para [0089]-[0093], where classification can be considered separation); and
further separating, by the analytics module, the plurality of clusters according to one or more lead time identifiers, to provide one or more separated clusters (see para [0089]-[0093], showing the ranges can be applied for the different suppliers).
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Shami with Nadella and Ethington because integrating tolerance zones can enable more effective determinations about suppliers to manage delays (see Shami, para [0002]-[0004]).   
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for creation of event types for news mining for enterprise resource planning as taught by Shami in the Nadella and Ethington combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter

Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624